UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



Gordon Springs,

                     Plaintiff,
                                                                      17-cv-0451 (DEW)
              -v-
                                                                         ORDER
The City of New York et al.,

                     Defendants.


       Before the Court is a Letter Motion by the Plaintiff, Gordon Springs, for the dismissal of

all remaining federal claims against Defendant Pedro Aristy.     The motion is GRANTED, and

Plaintiff’s claims against Pedro Aristy pursuant to 42 U.S.C. §§ 1981, 1983, 1985, and 1986 are

DISMISSED WITH PREJUDICE.

       Plaintiff further requests that the Court decline to exercise its supplemental jurisdiction

over his remaining state law claims against Pedro Aristy, Charles Swift, and Peter Grillo.

Without objection from the Defendants, the motion is GRANTED. Pursuant to 28 U.S.C. §

1367(c)(3), the remaining state law claims against the individual Defendants are DISMISSED

WITHOUT PREJUDICE.

       Due to the late hour of Plaintiff’s motion on the eve of trial, and in accordance with Local

Civil Rule 47.1, Plaintiff’s counsel has agreed to pay the costs associated with summoning the

prospective jurors. The Clerk’s Office calculates the amount to be $2,349.33. Payment must be

made within ninety days of this order.

       THUS DONE AND SIGNED, this 13th day of November in New York, New York.


                                             _____________________________________
                                                   DONALD E. WALTER
                                             UNITED STATES DISTRICT JUDGE
